Citation Nr: 1527011	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-34 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the lumbar spine, claimed to have resulted from treatment provided by the Cleveland VA Medical Center (VAMC).

2.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the left shoulder, claimed to have resulted from treatment provided by the Cleveland VAMC.

3.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the left leg, claimed to have resulted from treatment provided by the Cleveland VAMC.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to September 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO denied the Veteran's claims of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the lumbar spine, left shoulder, and left leg, all claimed to have resulted from treatment provided by the Cleveland VAMC.  The Board remanded the case in March 2015 for further adjudication.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2015.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

REMAND

The Board again finds that further evidentiary development is necessary before a decision can be reached on the Veteran's claims of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the lumbar spine, left shoulder, and left leg, all claimed to have resulted from treatment provided by the Cleveland VAMC.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

A review of the Veteran's claims file reflects that he has received ongoing treatment at the Cleveland VAMC.  A record associated with the claims file in May 2015 specifically documents inpatient treatment at the Cleveland VAMC for left lower extremity cellulitis from March 20, 2015, to March 26, 2015.  However, no records of that inpatient hospitalization, or of any other treatment at the Cleveland VAMC more recent than April 2014, are present in the record.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the Cleveland VAMC, dated from April 2014 to the present.  All records obtained must be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

In view of the foregoing, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. The AOJ must obtain from the Cleveland VAMC any available medical records not currently of record pertaining to the Veteran's evaluation or treatment from April 2014 to the present, and in particular records of his March 2015 hospitalization for treatment of left lower extremity cellulitis.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2014) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated these claims.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




